Citation Nr: 0611594	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2005.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as rupture of myocardium due to myocardial infarction and 
ischemic heart disease.  

2.  At the time of the veteran's death, service connection 
was in effect for major depression (diagnosed as bipolar 
disorder); residuals of hysterectomy and removal of ovaries; 
left Achilles heel tendonitis with painful and limited 
motion; status post small bowel obstruction; a post operative 
scar on the right breast due to fibrocystic breast disease; 
and ventral incisional hernia with tenderness of scar with 
residuals of hysterectomy.  

3.  No cardiovascular disease (to include hypertension) was 
manifested during the veteran's active duty service or within 
one year of discharge from service, nor is cardiovascular 
disease otherwise related to the veteran's service or to a 
service-connected disability.

4.  An etiological relationship has not been demonstrated 
between the veteran's cardiovascular disease and a service-
connected disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disabilities did not 
contribute to or hasten her death in any manner.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's military service, and the service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Cardiovascular disease was not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2005). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by her active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in September 2001.  The 
issue came before the Board in January 2005, and the Board 
remanded the claim for further development (to include VCAA 
notice).  The RO issued VCAA notice in February 2005.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the February 2005 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, but there has been no notice of the 
types of evidence necessary to establish the effective date 
of such a claim.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
February 2005 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Since the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.
	
Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and other cardiovascular diseases, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died at 
the Texoma Medical Center on June 26, 2001, at the age of 45.  
The immediate cause of death was recorded as rupture of 
myocardium due to myocardial infarction and ischemic heart 
disease.  No other diseases were noted on the death 
certificate.

At the time of the veteran's death, service connection was in 
effect for major depression (diagnosed as bipolar disorder); 
residuals of hysterectomy and removal of ovaries; left 
Achilles heel tendonitis with painful and limited motion; 
status post small bowel obstruction; a post operative scar on 
the right breast due to fibrocystic breast disease; and 
ventral incisional hernia with tenderness of scar with 
residuals of hysterectomy.  Although not controlling for 
purposes of the appellant's appeal, the Board notes that 
service connection for hypertension secondary to bipolar 
disorder was denied in February 1998.

A review of the veteran's service medical records revealed no 
findings that are attributed to hypertension or any other 
cardiovascular disease.  

Post service medical evidence reveals that the veteran began 
experiencing consistently elevated blood pressure readings 
several years after service.  In her February 1997 claim for 
service connection for hypertension, she stated that her 
hypertension was diagnosed within the past three months.  VA 
outpatient treatment records confirm that she was first 
diagnosed with hypertension in December 1996, and initial 
medication for hypertension was started at that time.

The veteran underwent a VA examination in September 1997.  At 
the examination, she stated that she has had hypertension 
since 1988.  She stated that when she had a hysterectomy, her 
blood pressure was high and that it goes up and down.  She 
believed that it was related to her psychosis, or her 
vascular headaches, or her stomach/intestinal problems.  The 
physician noted that he did not think it was related to any 
of those things.  She reported taking Atenolol to help 
control her blood pressure.  For her nervous tension problem, 
she reported that she took Amitriptyline, Tegretol, and 
Trazodone.  

Upon examination, the physician noted that the veteran was 
hyperactive and hyperreactive.  When he put a small 
flashlight in her eye, she jumped.  Every time he touched 
her, she reported sensitivity.  She was 5 foot, 7 1/2 inches 
tall and weighed 193 pounds.  The examiner noted that she was 
slightly obese.  Her blood pressure measured 148/90, 142/88, 
140/88; respirations 16 and pulse 72 and regular.  The 
physician diagnosed the veteran with hypertension due to 
natural causes.  

The RO sent the claims file to a VA physician for a medical 
opinion in October 2003.  The physician noted that the claims 
file contained an October 2001 correspondence from the 
appellant in which he stated that the veteran's mental 
condition contributed to her death.  He alleged that her 
mental condition would cause her to forget to take her 
medication, causing her heart to enlarge.  The physician 
noted the conditions for which the veteran was service 
connected; he noted the veteran's terminal hospital records; 
and noted the veteran's September 1997 examination.  The 
physician determined that the veteran's sudden death was most 
likely due to acute myocardial infraction complicated by 
ventricular fibrillation all unresponsive to treatment.  He 
opined that contributing factors to the veteran's death were 
hypertension and a history of heavy cigarette smoking.  He 
further opined that the veteran's medications "were not in 
any way etiologically related to the veteran's death."        

The appellant testified at a September 2004 Board hearing 
that a few months prior to the veteran's death, she 
experienced chest pains and was diagnosed with a minor 
stroke.  She was taking Nitroglycerin and was having problems 
with her blood pressure.  The appellant speculated that 
perhaps the medication that the veteran was taking caused her 
death.  He admitted that none of the doctors who ever 
provided care for the veteran ever made any comments or 
statements indicating that her service-related medications 
had any influence or effect regarding her cause of death.  

As noted earlier, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was rupture of myocardium due to myocardial 
infarction and ischemic heart disease.  An autopsy was not 
performed.  The service medical records show no findings 
suggestive of any type of cardiovascular disease.  There are 
no post service medical records that indicate that a 
cardiovascular disorder was manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  

The post service medical records indicate that the veteran 
was diagnosed with hypertension in December 1996 (10 years 
after service).  The veteran was service connected for 
numerous disabilities at the time of her death; but the Board 
notes that service connection for hypertension was 
specifically denied.  

The competent evidence now of record does not in any manner 
suggest any relationship between the veteran's death and the 
various disabilities for which service connection was in 
effect (to include the medications taken for those 
disabilities).  Rather, the competent medical evidence, which 
addresses the relationship issue, is against there being any 
relationship between service connected disabilities and the 
veteran's death.

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


